UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-6421



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RICKY LEE VANCE,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CR-94-22, CA-97-316-R)


Submitted:   July 22, 1998                 Decided:   August 7, 1998


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ricky Lee Vance, Appellant Pro Se. Steven Randall Ramseyer, OFFICE
OF THE UNITED STATES ATTORNEY, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ricky Lee Vance seeks to appeal the district court’s orders

denying his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998), his motion for reconsideration, and his motion to

amend. We have reviewed the record and the district court’s opin-

ions and find no reversible error. Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court. United States v. Vance, Nos. CR-94-22; CA-97-

316-R (W.D. Va. Feb. 25, 1998). We decline to consider Vance’s

claims that were raised for the first time on appeal. See Spencer

v. Murray, 5 F.3d 758, 762 (4th Cir. 1993) (finding that petitioner

cannot raise claims for the first time on appeal absent a showing

of cause and prejudice or actual innocence). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2